         Case 2:18-cv-00437-NIQA Document 19 Filed 10/15/18 Page 1 of 1



                          UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 BRENT BREMS,

                Plaintiff,

        v.                                              Civil Action No. 2:18-cv-00437-NIQA

 BARCLAYS BANK,

                Defendant.


                    STIPULATION OF DISMISSAL WITH PREJUDICE

       IT IS HEREBY STIPULATED AND AGREED, by and between Plaintiff Brent Brems

and Defendant Barclays Bank, by and through their undersigned counsel, pursuant to Rule

41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, that this action be and hereby is

voluntarily dismissed with prejudice, without costs or attorneys’ fees.


DATE: October 15, 2018


Kraemer, Manes and Associates LLC                    Morgan, Lewis & Bockius LLP

/s/ Jonathan Chase                                   /s/ Christen L. Casale
Jonathan Chase                                       Christen L. Casale
Kraemer, Manes & Associates LLC                      Morgan, Lewis & Bockius LLP
1628 John F. Kennedy Blvd.                           1701 Market Street
Suite 1650                                           Philadelphia PA, 19103
Philadelphia, PA 19103                               Phone: (215) 963-5604
Phone: (215) 475-3504
Attorneys for Plaintiff                              Attorneys for Defendant
